     EXHIBITl




,.
                                                                                                Revised Quotation
  _ / COLONY SPECIALTY

                                                                                                   Printed: 06/22/2017
                                           INSURANCE QUOTATION
                                    For Window World of Baton Rouge, LLC
         Quote Number: 000000680269 - Q2(Renewal of 103 GL 0010436-01)




COVERAGE:                            Commercial General Liability
COVERAGE FORM:                       Occurrence



LIMITS OF INSURANCE:
$1,000,000                                 Each Occurrence Limit
$2,000,000                                 General Aggregate
$2,000,000                                 Products Completed Operations Aggregate
$1,000,000                                 Personal and Advertising Injury Limit
$100,000                                   Damage To Premises Rented To You
Excluded                                   Medical Payments

Deductible:                                $10,000 - Bl/PD/Pl & Al Per Occurrence
                                           Includes Loss Adjustment Expenses & Defense Costs




PREMIUM BASIS:



Class Code            Description                           Exposure      Rating Basis Rate                   Prem ium
52134             Door or Window Mfg. - other             $60,000,000     Gross Sales   $3.03             $181,791.00
                  than wood - NOC




ADDITIONAL COVERAGE:

Covera e:                    Pre ium:          Form & Notes:
Add itional Insured          Includ ed         CG2010-0704 ADDITIONAL INSURED - OWNERS, LESSEES OR
                                               CONTRACTORS-SCHEDULED PERSON OR ORGANIZATION
                                               Blanket Wording
                                               CG2029-0413 ADDITIONAL INSURED - GRANTOR OF FRANCHISE
                                               Applies to: Window World, Inc,
                                               Care of Corporate Office


Page 2 of 6                                     Quote Number: 000000680269 - Q2
CASQUOTBIND - 0812                                                                                 #000000680269
